UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-1904


In re: ROSS A. FIORANI, JR.,

                Petitioner.



                 On Petition for Writ of Mandamus.
                        (1:15-cv-00667-LO-JFA)


Submitted:   November 17, 2015              Decided:   November 19, 2015


Before SHEDD, DUNCAN, and DIAZ, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Ross A. Fiorani, Jr., Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Ross    A.     Fiorani,         Jr.,   petitions    for    a     writ     of   mandamus

seeking an order directing the district court to remand his case

to the state court so that it can issue default judgments.                                    We

conclude that Fiorani is not entitled to mandamus relief.

       Mandamus relief is a drastic remedy and should be used only

in extraordinary circumstances.                     Kerr v. U.S. Dist. Court, 426

U.S. 394, 402 (1976); United States v. Moussaoui, 333 F.3d 509,

516-17 (4th Cir. 2003).                  Further, mandamus relief is available

only when the petitioner has a clear right to the relief sought.

In re First Fed. Sav. & Loan Ass’n, 860 F.2d 135, 138 (4th Cir.

1988).        We conclude that Fiorani is not entitled to mandamus

relief.       We further note that Fiorani has filed two appeals in

the underlying case.               See In re Lockheed Martin Corp., 503 F.3d

351,   353     (4th       Cir.    2007)       (mandamus    may        not   be   used    as    a

substitute for appeal).

       Accordingly, although we grant leave to proceed in forma

pauperis,      we     deny       the    petition     for   writ       of    mandamus.         We

dispense       with       oral     argument      because        the     facts     and   legal

contentions         are   adequately          presented    in    the    materials       before

this court and argument would not aid the decisional process.



                                                                            PETITION DENIED



                                                2